Citation Nr: 1036855	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  07-30 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to nonservice-connected pension benefits.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to May 
1964.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 decision of the Salt Lake City, Utah, 
Department of Veterans Affairs (VA) Regional Office (RO), which 
determined that the Veteran did not satisfy the basic eligibility 
requirements for receipt of VA nonservice-connected pension 
benefits.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.  

2.  The Veteran served on active duty from September 1956 to May 
1964.  

3.  The Veteran did not have active service during a period of 
war.  


CONCLUSION OF LAW

The basic requirements for entitlement to nonservice-connected 
pension benefits have not been met.  38 U.S.C.A. §§ 101, 1521, 
5303 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.2, 3.3, 3.12 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court 
held that VA must (1) inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  

The VCAA is not applicable to matters in which the law, and not 
the evidence, is dispositive.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).  VA will refrain from providing assistance 
in obtaining evidence where the claimant is ineligible for the 
benefits sought because of lack of qualifying service, lack of 
Veteran status, or other lack of legal eligibility.  38 C.F.R. § 
3.159(d).  When there is extensive factual development in a case, 
and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his claim, 
VCAA does not apply.  38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
Moreover, this decision results in a denial of nonservice-
connected pension benefits and any failure to provide notice as 
to the effective date and rating is harmless error.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the law is dispositive, and basic eligibility for 
nonservice-connected pension benefits is precluded based upon the 
Veteran's period of service; therefore, eligibility for 
nonservice-connected pension benefits must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

II.  Decision

VA shall pay to each Veteran of a period of war who meets the 
service requirements and who is permanently and totally disabled 
from nonservice-connected disability not the result of the 
Veteran's willful misconduct, pension at a prescribed rate.  38 
U.S.C.A. § 1521(a); 38 C.F.R. § 3.3(a)(3).  

A Veteran meets the service requirements if he or she served in 
the active military, naval, or air service (1) for 90 days or 
more during a period of war, (2) during a period of war and was 
discharged or released from such service for a service-connected 
disability, (3) for a period of 90 consecutive days or more and 
such period began or ended during a period of war, or (4) for an 
aggregate of 90 days or more in two or more separate periods of 
service during more than one period of war.  38 U.S.C.A. § 
1521(j); 38 C.F.R. § 3.3(a)(3).  

For VA pension purposes, the periods of war are defined at 38 
C.F.R. § 3.2 (2009).  Specifically, according to 38 C.F.R. § 3.2, 
the Korean Conflict is defined as the period the period beginning 
June 27, 1950, and ending on January 31, 1955.  The Vietnam era 
is defined as the period beginning on February 28, 1961, and 
ending on May 7, 1975, for Veterans who served in the Republic of 
Vietnam during that period.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. 
§ 3.2(f).  In all other cases, the wartime period for the Vietnam 
era is defined as beginning on August 5, 1964, and ending on May 
7, 1975.  38 U.S.C.A. § 101(29)(B); 38 C.F.R. § 3.2(f).

The Veteran's DD Forms 214 indicate that he served on active duty 
from September 1956 to May 1964.  His military service occurred 
between two periods of war - the Korean Conflict and the wartime 
period for the Vietnam Era as a Veteran who did not serve in the 
Republic of Vietnam.  Thus, the Veteran does not have qualifying 
service for VA nonservice-connected disability pension benefits.  
Furthermore, the Veteran does not contend that he actually had 
active service either prior to or subsequent to the 
aforementioned dates, September 1956 to May 1964.  The evidence 
does not show that the Veteran served in the Republic of Vietnam.  
Neither the Veteran nor his representative has asserted that the 
Veteran served in Vietnam.  As the law in this case, and not the 
facts, is dispositive of the issue, the Veteran has not stated a 
claim on which relief may be granted.  Accordingly, as a matter 
of law the claim must be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

In this case, the law is dispositive, and basic eligibility for 
nonservice-connected pension benefits is precluded based upon the 
Veteran's service; therefore, eligibility for nonservice-
connected pension benefits must be denied.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  




ORDER

Entitlement to nonservice-connected pension benefits is denied.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


